On the merits of the case.
BrowN, President.
These two cases were heard together and involve the same questiÓL, which is whether in an action of ejectment by trustees appointed under the 9th section of chapter 77, Code of 1860, against the former trustees removed, to recover the trust property, the regularity and validity of that appointment can be drawn into question collaterally ? In the case of Venable vs. Coffman, 2 W. Va., 102, this question was considered and decided, and upon a reconsideration of the subject I see no cause to depart from that decision. It has been claimed that the 13th section of chapter 77, Code of 1849, p. 363, omitted inadvertently from the Code of 1860, affects this case. But that *85only provides that any member of a religious congregation may file a bill in chancery to compel a proper execution of the trust by the trustees. But that remedy existed without the statute, and exists yet under the general jurisdiction of a court of equity. It is merely cumulative and does not change the construction of the 9th section of chapter 77, Code of 1860.
The objections taken to the order appointing the plaintiffs in the ejectment must be overruled, and the judgments of the court below affirmed, with damages and costs to the defendants in error.
Judge Maxwell concurred.
Judgment affirmed.